Citation Nr: 0639150	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-38 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to pes planus.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Pes planus was not noted at the time of the veteran's 
entry into service.

2.  Bilateral pes planus disability was noted during the 
veteran's active duty service.

3.  The evidence does not clearly and unmistakably show that 
the veteran's bilateral pes planus disability preexisted 
service and was not aggravated by service.

4.  The evidence does not show a psychiatric disorder which 
has been related to service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The veteran is entitled to the presumption of soundness 
regarding bilateral pes planus disability, and this 
presumption has not been rebutted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2006).

2.  Bilateral pes planus disability was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 4.9, 4.57 (2006).

3.  A psychiatric disorder was not incurred in or aggravated 
by the veteran's active military service, including as due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  In determining 
whether a claimed benefit is warranted, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Pes Planus

The veteran seeks service connection for pes planus, claiming 
the condition was incurred in or aggravated by his period of 
training in the Navy.  The veteran's August 1970 enlistment 
physical examination report indicates that his feet were 
evaluated as normal.  January 1971 service medical records 
reveal that the veteran complained of foot pain for two 
months.  A February 1971 podiatry consultation report noted 
the veteran had a history of falling off of a one-storey 
house when he was five years old and that he could not walk 
for two weeks after that incident.  Otherwise, he reported no 
foot pain prior to service.  The report noted that the 
veteran had painful feet his entire time in service.  
Examination revealed severely pronated feet that were 
completely unstable when walking which precipitated the pain.  
He was assessed with severe, symptomatic pes planus.  There 
was a notation "EPTE" meaning "existed prior to entry" 
into service and the recommendation was "med survey out".  

A March 1971 service medical board report noted the same 
findings as the February 1971 podiatrist, but there was no 
mention of the incident when the veteran was five.  The 
medical board concluded that the condition existed prior to 
enlistment and that the veteran did not meet the minimal 
requirements for enlistment.

The veteran underwent a VA examination in May 2006.  He 
complained of aching and swelling in his feet.  Examination 
revealed pronated flatfoot.  The examiner stated:  "It is my 
opinion that the veteran entered the service with his pes 
planus.  I do not believe the deformity probably increased 
during the service, but his symptoms certainly did as 
indicated by his service medical records.  He apparently just 
did not tolerate the marching required during Navy basic 
training.  This condition was inherited and it was congenital 
in origin and certainly was not caused by military service.  
He does not have a severe pes planus at this point, but in my 
opinion would be considered mild."

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  38 U.S.C.A. § 1111.  In Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) found that, when no 
preexisting condition is noted upon entry into service, as 
here, the veteran is presumed to have been sound upon entry 
and then the burden falls on the government to rebut the 
presumption of soundness.  Wagner held that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service; and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the analysis in 
Wagner.  If a disability was not noted at the time of entry 
into service and VA fails to establish by clear and 
unmistakable evidence either that the disability existed 
prior to service or that it was not aggravated by service, 
the presumption of sound condition will govern and the 
disability will be considered to have been incurred in 
service if all other requirements for service connection are 
established.

The medical evidence of record raises the question of whether 
the veteran's pes planus should be viewed as preexisting on 
the basis of other regulations. Specifically, the Board notes 
that the provisions of 38 C.F.R. § 4.9, 4.57 make a 
distinction between congenital and acquired defects.  Service 
connection for congenital or developmental defect is 
precluded by 38 C.F.R. §§ 3.303(c), 4.9.  VA's Office of the 
General Counsel has distinguished between congenital or 
developmental defects, for which service connection is 
precluded by regulation, and congenital or hereditary 
diseases, for which service connection may be granted, if 
initially manifested in or aggravated by service. VAOGCPREC. 
82-90, 55 Fed. Reg. 45711 (1990); VAOGCPREC. 67-90, 55 Fed. 
Reg. 43253 (1990).  Defects were defined as "structural or 
inherent abnormalities or conditions that are more or less 
stationary in nature."  VAOGCPREC. 82-90, 55 Fed. Reg. 45711 
(1990).  However, congenital or development defects may be 
service-connected where a superimposed injury occurs during, 
or as a result of, active service.  Id.

Regulations provide that it is essential to make an initial 
distinction between bilateral flatfoot as a congenital or as 
an acquired condition.  The congenital condition, with 
depression of the arch, but no evidence of abnormal 
callosities, areas of pressure, strain or demonstrable 
tenderness, is a congenital abnormality which is not 
compensable or pensionable.  In the acquired condition, it is 
to be remembered that depression of the longitudinal arch, or 
the degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  38 C.F.R. § 4.57.

Although the 2006 VA examiner concluded that the veteran's 
bilateral pes planus was congenital in nature, the examiner 
has not provided the basis for this opinion.  Indeed, the 
service medical records seem to suggest that the veteran's 
pes planus may have been acquired as a child when he fell 
from a one-storey building.  Additionally, the Board has 
given consideration to the physical findings detailed in the 
2006 VA examination report.  However, the Board acknowledges 
that the report is somewhat inadequate, as it fails to 
discuss specific distinctions between congenital and acquired 
pes planus, as set forth in 38 C.F.R. § 4.57.

With regard to whether the veteran's pes planus is acquired, 
the standard which governs this question is the clear and 
unmistakable evidence standard (that the disability existed 
prior to and was aggravated by service) since there is a 
presumption here that the veteran was in sound condition when 
he entered service.  Although the Board may view the medical 
opinions of record as showing that the preponderance of the 
evidence is against a finding of an acquired pes planus 
disorder, given the fact that at least one examiner has 
opined that the pes planus is congenital, the Board is unable 
to find the competent evidence rises to the level of clear 
and unmistakable evidence as to this question.  In sum, there 
is no clear and unmistakable evidence that the veteran's pes 
planus disability is congenital in nature.  It follows that 
it cannot be said that there is clear and unmistakable 
evidence that the pes planus preexisted service.  Having 
reached this conclusion, there is no need to consider 
aggravation.  Under the applicable statute, regulation, and 
judicial holdings, the veteran's bilateral pes planus is 
legally considered to have been incurred during his active 
duty service.

The medical evidence is clear that the veteran currently has 
a diagnosis of bilateral pes planus, and the implication in 
the 2006 VA examination report is that his current pes planus 
is related to the bilateral pes planus noted in service.  
Regardless, where a chronic disease, like pes planus, is 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date are also service-
connected.  38 C.F.R. § 3.303(b) (2006).  Accordingly, 
service connection for pes planus is warranted.  

As service connection for bilateral pes planus is warranted, 
compliance with the duty to assist or the duty to notify is 
unnecessary with regard to that claim.  

Psychiatric disorder

The veteran also seeks secondary service connection for a 
psychiatric disorder.  He contends his mental problems are 
related to his pes planus and/or the fact he was unable to 
complete a career in the military.

Secondary service connection may be established when there is 
aggravation of a veteran's non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  A disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  38 C.F.R. 
§ 3.310 was recently amended.  71 Fed. Reg. 52744 (Sept. 7, 
2006).  However, as the earlier version of the regulation is 
more favorable to the veteran, the new version of the 
regulation will not be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In any event, the regulatory amendment 
cannot be applied prior to its effective date in October 
2006.  38 U.S.C.A. § 5110(g) (West 2002).

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran suffers from a psychiatric disorder 
due to service or a service-connected disability.  The 
service medical records do not reference a psychiatric 
disorder and the post service medical  evidence does not show 
a current diagnosis of a psychiatric disorder.

The available medical evidence does not reflect a diagnosis 
of a psychiatric disorder.  At least one private facility 
responded that it had no records for the veteran for mental 
stress.  Without evidence showing that a disease or 
disability is present, service connection is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran has stated that in the past he was frequently in 
an "alcoholic state."  However, the available medical 
evidence does not show a diagnosis of alcoholism.  
Regardless, service connection cannot be granted on a direct 
basis for alcoholism.  38 U.S.C.A. § 105(a) (West 2002).

Further, even assuming the existence of a psychiatric 
disorder, none of the medical evidence contains any medical 
opinion suggesting any sort of possible causal relationship 
or nexus between any currently diagnosed psychiatric disorder 
and service or the veteran's service-connected pes planus.  
Statements by the veteran to the effect that he has a 
psychiatric disorder that is the result of his service-
connected pes planus do not constitute competent medical 
evidence.  As a layperson, lacking in medical training and 
expertise, the veteran is not competent to address issues 
which require expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).

Thus, the preponderance of the evidence is against the claim 
for service connection for a psychiatric disorder, including 
as secondary to service-connected pes planus.

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of letters dated in 
February, March, May, and June 2004, all of which were issued 
prior to the initial adjudication of the claim in June 2004.  
The letters advised him of the duty to assist and the duty to 
notify.  He was told of the requirements to establish 
successful claims for service connection.  He was advised of 
his and VA's respective duties.  The March, May and June 2004 
letters all specifically requested the veteran to provide 
"any evidence in his possession" that pertained to his 
claims.  

While the 2004 notice letters did not explain the assignment 
of disability ratings and effective dates, such explanation 
is moot, given that service connection is denied for the 
claim for service connection for a psychiatric disorder.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess.  Regardless, such explanation 
was provided in the July 2006 supplemental statement of the 
case.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Service 
medical records and private medical records have been 
associated with the claims folder.  The veteran has not 
identified any additional available evidence which is 
pertinent to the psychiatric disorder claim adjudicated in 
this decision and where reasonable efforts have not been made 
to associate it with the claims folder.

No VA examinations have been developed with regard to the 
psychiatric disorder claim.  No such development is required 
when, as here, there is no competent evidence that the 
veteran has the claimed disability and, further, there is no 
evidence which indicates that the claimed disability may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79, 84-86 (2006).  The Board therefore finds that VA has 
satisfied its duty to notify and assist.  


ORDER

Entitlement to service connection for bilateral pes planus 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


